 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of July 14, 2015 (this
“Agreement”), by and among Albany Molecular Research, Inc., a Delaware
corporation (the “Borrower”), Barclays Bank PLC, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”), each Lender
party hereto (collectively, the “Lenders”) and each other Loan Party party
hereto.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of October
24, 2014 (as amended by Amendment No. 1 to Credit Agreement, dated as of
December 23, 2014, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the lending institutions from time to time party thereto and Barclays Bank PLC,
as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer
(capitalized terms used but not defined herein having the meanings provided in
the Credit Agreement);

 

WHEREAS, the Borrower, through its indirect wholly-owned subsidiary EXIRISK
SPAIN, S.L.U., a Spanish company, intends to acquire (the “Acquisition”) 100% of
the Equity Interests of GADEA GRUPO FARMACÉUTICO, S.L., a Spanish company and
its subsidiaries (collectively, the “Acquired Business”), pursuant to a Share
Purchase Agreement, to be dated on or about July 16, 2015 (including the
exhibits and schedules thereto, the “Acquisition Agreement”), among the
Borrower, EXIRISK SPAIN, S.L.U. and the various Vendors party thereto;

 

WHEREAS, the Borrower has notified the Administrative Agent and the Lenders
that, upon the consummation of the Acquisition, it will immediately repay the
entire outstanding principal, interest, fees and other amounts (other than
Letters of Credit issued and outstanding under the Credit Agreement, but
including the repayment of any Participation Interests in Letters of Credit)
owing to the Lenders under the Credit Agreement, and that the repayment of such
amounts then so held by JPMorgan Chase Bank, N.A. and Morgan Stanley Bank N.A.
(and/or their respective lending affiliates) shall be accompanied by a permanent
reduction to $0 and termination of the related Revolving Commitments of JPMorgan
Chase Bank, N.A. and Morgan Stanley Bank N.A. (and/or their respective lending
affiliates); and

 

WHEREAS, in connection with the Acquisition and the transactions related thereto
(including the anticipated payment of the entire outstanding principal,
interest, fees and other amounts owing to the Lenders under the Credit Agreement
upon the consummation of the Acquisition), and in accordance with Section 10.01
of the Credit Agreement, the Borrower wishes to make certain amendments and the
other modifications to the Credit Agreement set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.Credit Agreement Amendments. Effective as of the Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:

 

(a)Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in their correct alphabetical order:

 

 

 

 

“Acquisition” has the meaning specified in the definition of “Acquisition
Agreement.”

 

“Acquisition Agreement” means the acquisition by the Borrower, through its
indirect wholly-owned subsidiary EXIRISK SPAIN, S.L.U., a Spanish company (the
“Acquisition”) of 100% of the Equity Interests of GADEA GRUPO FARMACÉUTICO,
S.L., a Spanish company and its subsidiaries (collectively, the “Acquired
Business”), pursuant to a Share Purchase Agreement, to be dated on or about July
16, 2015 (including the exhibits and schedules thereto, the “Acquisition
Agreement”), among the Borrower, EXIRISK SPAIN, S.L.U. and the various Vendors
party thereto.

 

“Acquisition Closing Date” means the date of the consummation of the Acquisition
in accordance with the terms and conditions of the Acquisition Agreement.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of July 14,
2015, among the Borrower, the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent.

 

“Amendment No. 2 Effective Date” means the “Effective Date” under and as defined
in Amendment No. 2.

 

(b)Schedule 2.01 of the Credit Agreement is, immediately after consummation of
the Acquisition, hereby amended and restated in its entirety by replacing the
existing Schedule 2.01 with the new Schedule 2.01 attached to this Agreement as
Exhibit A.

 

(c)Section 2.10(a) of the Credit Agreement is hereby amended by replacing the
third sentence thereof in its entirety with the following: “Any partial
reduction of the Revolving Committed Amount pursuant to this Section 2.10(a)
shall be applied to the Revolving Commitments of the Lenders pro rata based upon
their respective Revolving Commitment Percentages (other than, in connection
with the reduction of the Revolving Commitment Amount accompanying the repayment
of Revolving Loans and other amounts contemplated by Amendment No. 2 to be made
on or about the Acquisition Closing Date, which shall be applied to reduce the
Revolving Commitments of JPMorgan Chase Bank, N.A. and Morgan Stanley Bank N.A.
(and/or their respective lending affiliates) but not reduce the Revolving
Commitments of any other Lender at such time).”

 

(d)Section 2.12(a) of the Credit Agreement is hereby amended by adding the
following immediately following the phrase “each reduction of the Revolving
Committed Amount”: “(other than as described in Section 2.10(a))”.

 

2.Effective Date. This Agreement will become effective on the date (the
“Effective Date”) on which each of the following conditions have been satisfied
(or waived) in accordance with the terms therein:

 

(i)this Agreement shall have been executed and delivered by the Borrower, the
other Loan Parties, the Administrative Agent and the Lenders; and

 

(ii)the Acquisition shall have been consummated in accordance with the terms and
conditions of the Acquisition Agreement; provided that if the Acquisition is not
consummated on or prior to July 23, 2015, the Acquisition shall be deemed to
have not occurred for purposes of this Agreement.

 

2

 

 

3.Representations and Warranties. By its execution of this Agreement, each Loan
Party hereby represents and warrants that:

 

(i)the execution, delivery and performance by each Loan Party of this Agreement
(a) have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action and (b) do not and will not (x)
contravene the terms of any of such Person’s Organization Documents, (y)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Permitted Liens) under, any Contractual Obligation to which
such Person is a party or any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject except in the case of this clause (y) any such conflict,
breach or contravention that would not reasonably be expected individually or in
the aggregate to have a Material Adverse Effect or (z) violate any Law, except
in any case for such violations that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and

 

(ii)this Agreement has been duly executed and delivered by each Loan Party that
is party thereto and this Agreement constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, examinership, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and (ii) that rights of acceleration and the availability of equitable
remedies may be limited by equitable principles of general applicability
(regardless of whether enforcement is sought by proceedings in equity or at
law).

 

4.Reaffirmation of the Loan Parties. Each Loan Party hereby consents to the
amendment of the Credit Agreement effected hereby and confirms and agrees that,
notwithstanding the effectiveness of this Agreement, each Loan Document to which
such Loan Party is a party is, and the obligations of such Loan Party contained
in the Credit Agreement, this Agreement or in any other Loan Document to which
it is a party are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, in each case as amended by this
Agreement. For greater certainty and without limiting the foregoing, each Loan
Party hereby confirms that the existing security interests granted by such Loan
Party in favor of the Administrative Agent for the benefit of the Finance
Parties pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 

5.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except as permitted by Section 10.01 of the Credit Agreement.

 

6.Counterparts; Integration. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. The recitals are incorporated into and shall be an integral
part of this Agreement. This Agreement, the Credit Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that, notwithstanding anything contained herein, the Fee Letter
shall survive the Closing Date. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

3

 

 

7.Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

8.Governing Law. This Agreement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement, the Credit Agreement and the other Loan Documents,
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the Law of the State of New York.

 

9.WAIVER OF JURY TRIAL. Each party hereby waives, to the full extent permitted
by applicable Laws, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 9.

 

10.Loan Document. On and after the Effective Date, this Agreement shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents (it being understood that for the avoidance of doubt this
Agreement may be amended or waived solely by the parties hereto as set forth in
Section 5 hereof).

 

11.Notice of Prepayment and Reduction of Commitments. This Agreement shall be
deemed to constitute a notice of prepayment and reduction of commitments, in
each case contingent upon the occurrence of the consummation of the Acquisition,
in compliance with Section 2.09(d) and Section 2.10(a) of the Credit Agreement,
respectively, including a waiver of the notice periods specified therein.

 

[Signature pages to follow]

 

4

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

  ALBANY MOLECULAR RESEARCH, INC.,   as the Borrower         By: /s/ Lori M.
Henderson     Name: Lori M. Henderson     Title: Senior Vice President, General
Counsel     and Secretary       ALO ACQUISITION LLC, as a Guarantor         By:
/s/ Lori M. Henderson     Name:  Lori M. Henderson     Title: Manager       AMRI
BURLINGTON, INC., as a Guarantor         By: /s/ Lori M. Henderson    
Name: Lori M. Henderson     Title: Senior Vice President, General Counsel    
and Secretary       AMRI RENSSELAER, INC., as a Guarantor         By: /s/ Lori
M. Henderson     Name: Lori M. Henderson     Title: Senior Vice President,
General Counsel     and Secretary       CEDARBURG PHARMACEUTICALS, INC.,   as a
Guarantor         By: /s/ Lori M. Henderson     Name: Lori M. Henderson    
Title: Senior Vice President, General Counsel     and Secretary       OSO
BIOPHARMACEUTICALS MANUFACTURING LLC, as a Guarantor         By: /s/ Lori M.
Henderson     Name: Lori M. Henderson     Title: Manager

 

[Signature Page to Amendment No. 2 to Credit Agreement]

  



 

 

  

  AMRI SCCI, LLC         By: /s/ Lori M. Henderson     Name: Lori M. Henderson  
  Title: Manager



 

 

 

 

  BARCLAYS BANK PLC,   as the Administrative Agent and as a Lender         By:
/s/ Vanessa A. Kurbatskiy     Name: Vanessa A. Kurbatskiy     Title: Vice
President

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  MORGAN STANLEY BANK N.A.,   as a Lender         By: /s/ Allen Chang     Name:
Allen Chang     Title: Authorized Signatory

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 

 

  JPMorgan Chase Bank, N.A.,   as a Lender         By: /s/ Thomas C.
Strasenburgh     Name: Thomas C. Strasenburgh     Title: Vice President &
Authorized Officer

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

 

 